DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 in line 4 recites “securing cap”; it must be recited as “a securing cap”, and in line 6 recites “the optical mount cavity”; it must be recited as “the supporting optical mount cavity”. Appropriate correction is required.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 3 recites “a laser module”. It is not clear if the bolded phrase refers to the previously claimed limitation in line 1 of the claims. Not only does the phrase in claim 1 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 1 in line 3 recites “the other end”. There is a lack of antecedent basis for the bolded limitation. The bolded limitation has not been recited previously.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redpath (8,976,825 B1).

Claim 1: Redpath discloses an apparatus (i.e., FIG.1-6) to remotely locate and align an optical element (i.e., diode 200 used as optical component; column 1 line 35-40: laser diodes emitting many watts of optical energy) for a laser module (i.e., intended use) comprises: 
a beam pipe (i.e., pin 403 used as beam pipe) with one end secured to a laser module (i.e., intended use) and the other end to a supporting optical mount cavity (i.e., 403 is inserted through hole as shown in FIG.6) with securing cap (i.e., container 300 used as securing cap) for optical element housing (i.e., functional language, intended use); 
the beam pipe (i.e., 403) providing a protective laser beam travel path (i.e., functional language, intended use) to the optical mount cavity (i.e., holes used as cavity; 403 is inserted through hole as shown in FIG.6) housing the optical element (i.e., 200) for light output free of polymeric film (i.e., light output free of polymeric film is a functional language, intended use).  

    PNG
    media_image1.png
    540
    664
    media_image1.png
    Greyscale



  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat transfer with optical chip:
Kuibira (2009/0126903 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763